NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 18-19, 22-23, 26, 28-29, 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DiFoggio (US 7,520,158 B2).
Regarding Claim 1, DiFoggio teaches a method (col.6; lines 8-66), comprising: collecting extracted material (via pipe element 105; fig.3-4) from a location in a subterranean formation, wherein the location is proximate a position of a hydrocarbon operation within a borehole (fig.3; element 105, a borehole) (col.6; lines 44-51); preparing the extracted material, wherein extraneous material is removed (col.6; lines 51-54: “dissolved gases and liquid vapors diffuse from the formation fluid on the fluid side of the semi-permeable membrane, through the semi-permeable membrane and into the chamber 311”); putting the extracted material into a photoacoustic device (fig.4; element 311, an analyzing chamber that analyzes the fluid photoacoustically, col.6; lines 54-63); initiating a photoacoustic process utilizing the extracted material (col.6; lines 54-66); and generating results from an analyzation of the photoacoustic process (col.6; lines 59-66: “The excitation of the tuning fork by the photoacoustic waves generates current that is converted into a voltage by the circuitry 317 and processed by the computer 315. The signals for the micro-resonator may be analyzed downhole and/or 65 sent to the surface process or 1000 (FIGS. 1 and 3) for processing.” Col.8; lines 15-17: “The processor 315 reports the analytical results to the surface via the wire line or other means of downhole communication.”).  

Regarding Claim 2, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio further teaches that the method further comprising: outputting the results to one or more of a well site controller, well site operation plan system, or a well site operator (col.6; lines 64-66: “The signals for the micro-resonator may be analyzed downhole and/or sent to the surface process or 1000 (FIGS. 1 and 3) for processing.” Col.8; lines 15-17: “The processor 315 reports the analytical results to the surface via the wire line or other means of downhole communication.”).  

Regarding Claim 3, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio further teaches that the hydrocarbon operation includes at least one of a hydraulic fracturing operation, a chemical fracturing operation, a casing operation, a drilling system, a logging while drilling system, a measuring while drilling system, or a seismic while drilling system (co.1; lines 18-35 discloses various drilling systems such as logging-while-drilling (LWD) tools or measurement-while-drilling (MWD) tools). 
Regarding Claim 7, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio further teaches that the photoacoustic process is one of a photoacoustic imaging process or a photoacoustic spectroscopy process (Fig.7 discloses usage of photoacoustic spectroscopy).  

Regarding Claim 18, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio further teaches that the photoacoustic process utilizes at least one of a gas phase analysis or an isotropic analysis utilizing a target gas released from the extracted material, or a liquid phase analysis utilizing a target liquid released from the extracted material (col.5; lines 53-57: “The fluid sample may be a gas, vapor or liquid.”).  

Regarding Claim 19, the method as recited in Claim 18 is taught by DiFoggio.
DiFoggio further teaches that prepping the extracted material utilizing one or more of a filtering process, a moisture removal process, a separation process, a pressure control process, a flow control process, or an additional support gases process (col.6; lines 44-66). 

Regarding Claim 22, DiFoggio teaches a system (fig.4) to analyze extracted material, extracted from a location within a borehole (fig.3; element 105, a borehole, col.6; lines 8-66), comprising: an extracted material collector (fig.4; element 105), capable of collecting the extracted material to be analyzed from borehole material (col.6; lines 44-46: “Formation fluid is extracted from the formation 100 and enters into the fluid containment chamber 307 via flow line 105 and valve 301.”); an extracted material preparer (fig.4; elements 310), capable of receiving the extracted material from the extracted material collector and capable of cleaning, separating, isolating, and altering the extracted material to prepare the extracted material for analysis (col.6; lines 25-41, “the semi-permeable membrane assembly 310 that includes a semi-penneable membrane 309 a metal filter 313 and a metal plate that further includes one or more small holes 316. …. and the hole 316 provides a path for the gas and vapors to diffuse into the chamber 311. … The semipermeable membrane 309 enables the gases and vapors trapped in the formation fluid sample in chamber 307 to diffuse across the semi-permeable membrane 309 into the gas analysis chamber 311 for analysis.”); a photoacoustic device (fig.4; elements 202,212, 216, 311), capable of receiving the extracted material from the extracted material preparer and capable of performing a photoacoustic process on the extracted material (col.6; lines 54-66); and a photoacoustic analyzer (fig.4; element 315), capable of producing results from an output of the photoacoustic device (col.6; lines 59-66: “The excitation of the tuning fork by the photoacoustic waves generates current that is converted into a voltage by the circuitry 317 and processed by the computer 315. The signals for the micro-resonator may be analyzed downhole and/or 65 sent to the surface process or 1000 (FIGS. 1 and 3) for processing.” Col.8; lines 15-17: “The processor 315 reports the analytical results to the surface via the wire line or other means of downhole communication.”).  

Regarding Claim 23, the system as recited in Claim 22 is taught by DiFiggio.
DiFoggio further teaches that the system is located downhole proximate to a borehole operation (shown in Fig.1 and discussed in col.5; 46-48).  

Regarding Claim 26, the system as recited in Claim 22 is taught by DiFoggio.
DiFoggio further teaches that the photoacoustic device is one of a photoacoustic imager, a photoacoustic spectroscopy gas phase device, a photoacoustic spectroscopy liquid phase device, a photoacoustic spectroscopy solid phase device, or a photoacoustic spectroscopy isotropic device (Fig.7 discloses usage of photoacoustic spectroscopy).  

Regarding Claim 28, the system as recited in Claim 22 is taught by DiFiggio.
DiFoggio further teaches that the system further comprising: a data receiver (in data acquisition during drilling using the MWD tools), capable of receiving inputs, wherein the inputs are one or more of a verification time interval, a calibration time interval, a reference peak parameter for one or more types of extracted material, a core sample parameter, a sidewall sample parameter, the location within the borehole, a reference standard parameter, a machine learning algorithm parameter, or a reference standard, and wherein the photoacoustic analyzer utilizes the inputs to direct operation of the photoacoustic device and to produce the results (col.5; lines 54-61).  

Regarding Claim 29, the system as recited in Claim 22 is taught by DiFiggio.
DiFoggio further teaches that the system further comprising: a results transmitter, capable of communicating the results to a second system, wherein the second system is one or more of a well site controller, a well site operation plan system, a user, a well operator, a downhole tool controller, a data center, a computing system, or a cloud environment (col.6; lines 4-7).  

Regarding Claim 31, a computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to analyze extracted material (col.6; lines 59-66: “The excitation of the tuning fork by the photoacoustic waves generates current that is converted into a voltage by the circuitry 317 and processed by the computer 315. The signals for the micro-resonator may be analyzed downhole and/or 65 sent to the surface process or 1000 (FIGS. 1 and 3) for processing.” Col.8; lines 15-17: “The processor 315 reports the analytical results to the surface via the wire line or other means of downhole communication.”), the operations comprising: directing a collecting of the extracted material from a location in a subterranean formation, wherein the location is proximate a position of hydrocarbon operations within a borehole (col.6; lines 44-46: “Formation fluid is extracted from the formation 100 and enters into the fluid containment chamber 307 via flow line 105 and valve 301.”); instructing a preparing of the extracted material, wherein extraneous material is removed (col.6; lines 25-41, “the semi-permeable membrane assembly 310 that includes a semi-penneable membrane 309 a metal filter 313 and a metal plate that further includes one or more small holes 316. …. and the hole 316 provides a path for the gas and vapors to diffuse into the chamber 311. … The semipermeable membrane 309 enables the gases and vapors trapped in the formation fluid sample in chamber 307 to diffuse across the semi-permeable membrane 309 into the gas analysis chamber 311 for analysis.”); initiating a putting of the extracted material into a photoacoustic device (fig.4; elements 202,212, 216, 311, col.6; lines 54-66); executing a photoacoustic process utilizing the extracted material (col.6; lines 54-66); analyzing results from the photoacoustic process (col.6; lines 54-66: “The excitation of the tuning fork by the photoacoustic waves generates current that is converted into a voltage by the circuitry 317 and processed by the computer 315. The signals for the micro-resonator may be analyzed downhole and/or 65 sent to the surface process or 1000 (FIGS. 1 and 3) for processing.” Col.8; lines 15-17: “The processor 315 reports the analytical results to the surface via the wire line or other means of downhole communication.”); and communicating the results to one or more other systems (col.6; lines 64-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio.
Regarding Claim 4, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio does not explicitly teach regarding repeating the method at a distance parameter, wherein the distance parameter is an input parameter.  
However, DiFoggio teaches that the system is collecting samples from five sampling points 245, 247, 249, 250 and 251 in three wells 241, 242 and 243 that are located in zones 25 253 and 255 (shown in fig.2 and discuss in Col.5; lines 23-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DiFoggio to arrive at the instant invention because the command to get the sample from different location is implicitly in the controller 1000, and one of ordinary skill in the art can use any suitable radius/distance as input parameter to get the sample utilizing the controller. Thus, the limitation is implicitly taught by DiFoggio.

Regarding Claim 5, the method as recited in Claim 1 is taught by DiFoggio.
DiFoggio does not explicitly teach that the generating further comprises: utilizing a machine learning process to extrapolate an analysis of a sampled core to an extrapolation length, wherein the extrapolation length is greater than a length of the sampled core, and increasing a distance parameter proportionally to a proportion of the extrapolation length over the length of the sampled core, wherein the analysis of the sample core is used in the generating.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DiFoggio to arrive at the instant invention because DiFoggio’s system comprises a computer in the module 300 which is capable of utilizing a machine learning process to extrapolate an analysis of a sampled core to an extrapolation length, wherein the extrapolation length is greater than a length of the sampled core, and increasing a distance parameter proportionally to a proportion of the extrapolation length over the length of the sampled core, wherein the analysis of the sample core is used in the generating (col.5; lines 1-5, line 62-col.6; line 7).  Furthermore, utilizing a machine learning process to extrapolate an analysis is well known in the art of sample analysis. 

Regarding Claim 24, the system as recited in Claim 22 is taught by DiFoggio.
DiFoggio does not explicitly teach that the extracted material collector collects the extracted material from drilling mud, hydraulic fracturing fluid, or chemical fracturing fluid. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DiFoggio to arrive at the instant invention because DiFoggio teaches a method and apparatus for analysis of samples obtained from various parts of a reservoir and to estimate one or more parameters or characteristics relating to the formation fluid and estimation of reservoir compartmentalization (col.5; lines 10-14). One of ordinary skill in the art may use the sample fluid obtained from various parts of a reservoir as drilling mud, hydraulic fracturing fluid, or chemical fracturing fluid. Thus, the limitation is implicitly taught by DiFoggio. 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Abe (US 2019/0059739 A1). 
Regarding Claim 8, the method as recited in Claim 7 is taught by DiFiggio.
DiFoggio does not teach that the photoacoustic imaging process is utilized and the results are one or more of a porosity parameter, a permeability parameter, a density parameter, a natural fracture parameter, a non-natural fracture parameter, a fracture plane parameter, and an interconnected space parameter.  
However, Abe teaches a photoacoustic apparatus where photoacoustic image data indicating spectral information such as the density of the constituent of a subject [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abe in the system/method of DiFoggio since this is a known technique to analyze a sample and to measure any of the claimed physical properties.

Regarding Claim 27, the system as recited in Claim 22 is taught by DiFiggio.
DiFoggio does not teach that the results include one or more of a porosity parameter, a permeability parameter, a fracture parameter, a fracture plane parameter, a density parameter, a mineral composition, an organic composition, a molecular composition, a calibration parameter of the photoacoustic device, or a status of the system.  
However, Abe teaches a photoacoustic apparatus where photoacoustic image data indicating spectral information such as the density of the constituent of a subject [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abe in the system/method of DiFoggio since this is a known technique to analyze a sample and to measure any of the claimed physical properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Gabriel (US 2013/0011872 A1).
Regarding Claim 10, the method as recited in Claim 7 is taught by DiFiggio.
DiFoggio does not teach that the photoacoustic spectroscopy process utilizes at least one of a gas phase analysis, a liquid phase analysis, an isotropic analysis, or a solid phase analysis.
However, Gabriel teaches that photoacoustic spectroscopy can be applied to substances in solid, liquid or gas phases [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gabriel regarding photoacoustic spectroscopy analysis in the system/method of DiFoggio since this is well known in the art to use such techniques to analyze samples.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio in view of Gabriel as applied to claim 10 above, and further in view of Newman et al. (US 2009/0156877 A1, “Newman”).
Regarding Claim 11, the method as recited in Claim 10 is taught by DiFoggio in view of Gabriel.
Gabriel further teaches that photoacoustic spectroscopy can be applied to substances in solid, liquid or gas phases [0031].
 DiFoggio in view of Gabriel do not explicitly teach that the preparing further comprises one or more of pulverizing the extracted material, cleaning the extracted material, and draining fluid from the extracted material.  
However, Newman teaches regarding the preparing further comprises one or more of pulverizing the extracted material, cleaning the extracted material, and draining fluid from the extracted material [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Newman regarding cleaning sample in the method of DiFoggio in view of Gabriel since cleaning a sample in the process of sampling is well known in the art. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio in view of Gabriel as applied to claim 10 above, and further in view of DiFoggio (US 2017/0362926 A1, “DiFoggio’926”).
Regarding Claim 12, the method as recited in Claim 10 is taught by DiFoggio in view of Gabriel.
Gabriel further teaches a visual display [0012] which is capable of outputting the composition as the results.
DiFoggio in view of Gabriel do not explicitly teach regarding determining a composition of the extracted material utilizing a spectral deconvolution process using a reference standard or a machine learning algorithm.  
However, DiFoggio’926 teaches determining a composition of the extracted material utilizing a spectral deconvolution process using a reference standard [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiFoggio’926 regarding usage of spectra and standard in the method of DiFoggio in view of Gabriel since usage a reference standard is well known in the art to identify corresponding respective concentrations in the sample. 

Regarding Claim 13, the method as recited in Claim 12 is taught by DiFoggio in view of Gabriel and DiFoggio’926.
DiFoggio’926 further teaches the solid phase analysis is utilized and the results include at least one of a mineral composition, an organic composition, or a vitrinite reflectance parameter ([0068] discloses regarding determining the elemental or molecular composition or the corresponding respective concentrations in the sample).  

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Bentamy et al. (US 2019/0390524 A1).
Regarding Claim 17, the method as recited in Claim 1 is taught by DiFiggio.
DiFoggio does not teach that the photoacoustic process utilizes at least one of a Fourier transform infrared spectroscopy or a Raman spectroscopy.  
However, Bentamy teaches the photoacoustic process utilizes at least one of a Fourier transform infrared spectroscopy or a Raman spectroscopy ([0037]: “gas analysis via the spectrometer 108 can be performed through various spectroscopic techniques, such as tunable diode laser absorption spectroscopy (TDLAS), Fourier-transform infrared (FTIR) spectroscopy, photoacoustic FTIR spectroscopy, quantum cascade laser (QCL) spectroscopy, or Raman spectroscopy”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentamy in the method of DiFoggio since these are known alternatives spectroscopy in analyzing wellbore samples. 

Regarding Claim 21, the method as recited in Claim 18 is taught by DiFiggio.
DiFoggio does not teach that diluting respective of the target gas or the target liquid utilizing a variable dilution material.  
However, Bentamy teaches regarding diluting respective of the target gas or the target liquid utilizing a variable dilution material ([0054]: “dilution of the gas to be analyzed with the cleaning fluid injected into the gas cell.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentamy in the method of DiFoggio since dilution is a well known process before analyzing a material utilizing a variable dilution material as depicted in Bentamy art.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Yepez et al. (US 2012/0225489 A1, “Yepez”).
Regarding Claim 20, the method as recited in Claim 18 is taught by DiFoggio.
DiFoggio does not explicitly teach regarding converting respective of the target gas or the target liquid to carbon dioxide.  
However, Yepez teaches regarding converting respective of the target gas or the target liquid to carbon dioxide [0044].  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yepez in the method of DiFoggio since this would liberate unnecessary compounds by converting them to carbon dioxide. 

Regarding Claim 25, the system as recited in Claim 22 is taught by DiFoggio.
DiFoggio does not explicitly teach that the extracted material preparer is further capable of converting gas to carbon dioxide, pulverizing the extracted material when it is a solid, diluting the extracted material, and draining fluid from the extracted material.  
However, Yepez teaches that the extracted material preparer is further capable of converting gas to carbon dioxide [0044], pulverizing the extracted material when it is a solid ([0039]: pulverized sample), diluting the extracted material ([0031]: crude bitumen is a tar-like form of petroleum so thick and dense that it must be heated or diluted), and draining fluid from the extracted material [0016]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yepez in the method of DiFoggio since these are well-known techniques in preparing sample which would liberate unnecessary compounds by converting them to carbon dioxide. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 22 above, and further in view of Amer (4,163,382).
Regarding Claim 30, the system as recited in Claim 22 is taught by DiFoggio.
DiFoggio does not teach that the system further comprising: a physical-chemical separation device, capable of producing second results utilized by the photoacoustic analyzer using the extracted material, wherein the physical- chemical separation device is located proximate the photoacoustic device and is one or more of a gas chromatography (GC) system, a GC combustion system, a liquid chromatography (LC) system, or a LC combustion system.  
However, Amer teaches a physical-chemical separation device, wherein the physical-chemical separation device is located proximate the photoacoustic device and is one or more of a gas chromatography (GC) system, a GC combustion system, a liquid chromatography (LC) system, or a LC combustion system (col.5; line 48 – col.6; line 3).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography system of Amer in the system of DiFoggio since the gas chromatography-infrared analyzers performs as the physical-chemical separation device which is capable of producing second results utilized by the photoacoustic analyzer of DiFoggio using the extracted material.

Allowable Subject Matter
Claims 6, 9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Each of Claims 6, 9, 14-16 are objected/allowable due to each of the dependent claim’s limitation.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Fransson et al. (US 2011/0043202 A1) teaches the method 311 may include determining whether a fluid sample should be captured based on the determined saturation, and then capturing a fluid sample at block 359. Thus, the method 311 may include determining whether to capture a fluid sample based on prior values of the saturation. In some embodiments, the method 311 may include adjusting the conduct of a formation testing activity based on the fluid characteristic in substantially real time. This may take the form of adjusting the pump rate at which the fluid mixture is being withdrawn from the formation, steering a drill bit, or adjusting drilling depth based on determined fluid characteristics and/or and fluid properties determined from a T.sub.1 spectrum of the first fluid, at block 363 [0073].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855